EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, lines 13-16, the phrase “a smart controller including a control data acquisition interface, a processor, and a memory,
                                                              a smart controller including a control data acquisition interface, a processor, and a memory, wherein the smart controller ” is now changed to -- a smart controller including a control data acquisition interface, a processor, and a memory, wherein the smart controller --.


2.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful  nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.

/HANH PHAN/           Primary Examiner, Art Unit 2636